The rule of exclusion applies where the threat is of such a nature as that from fear of it the prisoner was likely to have told an untruth, and where the threat and the confession are related as cause and effect the rule applies. Beckham v. State,100 Ala. 15, 14 So. 859.
The threat in the instant case related to the offense with which the prisoner was charged, and in substance was that, unless he confessed, the prisoner and his mother both would be prosecuted. It may be said to be a matter of common knowledge, in such circumstances, that, unless one is possessed of Washington's integrity and cannot lie, and will not tell an untruth for any cause, he will lie to protect his mother, and especially so when by his failure to do so both will be subjected to criminal prosecution, and by doing so the mother will be allowed to go free and he will suffer no additional detriment.
I am not, therefore, of opinion that the promise not to make a case against the mother is within the exception to the rule relating to promise of collateral benefits, such as that the officer will let the accused see his wife (6 Am. St. Rep. 247), or "to give the accused liquor," or to "release him from solitary confinement and allow him to associate with other prisoners," or to "take him to a priest" (1 R. C. L. 556, § 103), or the offer of a reward to deliver a saddle (McIntosh v. State, 52 Ala. 355), or to employ the accused to commit another's crime (Stone v. State, 105 Ala. 60, 17 So. 114), or to divide a reward for detection of the guilty party (McKinney v. State, 134 Ala. 134, 32 So. 726).
The ruling of the Court of Appeals, in my judgment, is in accordance with the general rule and clearly within its purpose and spirit of excluding confessions made under circumstances that would induce an untruthful confession.
SAYRE, J., concurs in the foregoing dissent. *Page 493